Citation Nr: 0828213	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right shoulder 
bursitis.

2.  Entitlement to an increased rating greater than 10 
percent for musculoligamentous strain of the left ankle and 
foot, to include whether separate ratings are warranted.

3.  Entitlement to an increased rating greater than 40 
percent for mechanical low back strain.

4.  Entitlement to an increased rating greater than 10 
percent for musculoligamentous strain of the right knee.

5.  Entitlement to an increased rating greater than 20 
percent for musculoligamentous strain of the left knee.

6.  Entitlement to an increased rating greater than 10 
percent for dermatitis of the left upper foot and thigh, to 
include whether separate ratings are warranted.

7.  Entitlement to an increased rating greater than 10 
percent for right hip bursitis.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law 


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1979 to June 1983 and again from December 1983 to August 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

Aside from the left ankle/foot issue, the remaining increased 
rating issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed right 
shoulder disability related to any incident of his military 
service.

2.  The veteran's left ankle/foot musculoligamentous strain 
is manifested by mild pain and slight limitation of motion of 
the ankle.  


CONCLUSIONS OF LAW

1.  The veteran's alleged right shoulder bursitis was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for musculoligamentous strain of the left ankle and 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Code (DC) 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in August 2005, November 2005 and March 2006.  
Those letters advised the veteran of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter told 
him how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran an August 2005 letter, which requested that the 
veteran provide evidence describing how his disabilities had 
worsened, as required by element (1).  A March 2006 letter 
indicated to the veteran specifically how disability ratings 
and effective dates are determined, as required by element 
(3).  Both letters included examples of specific types of 
evidence that would substantiate his claim.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the 
September 2005 and September 2006 VA examinations performed 
in association with this claim.  The veteran provided 
statements in August 2005 and within other private treatment 
records in which he details the impact of his disability on 
his daily and occupational life.  The Board finds that the 
notice given, the questions directly asked and the responses 
provided by the veteran both at interview and in his own 
statements show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life, as required under elements (1) 
and (4).  As the Board finds veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first, third and fourth elements of Vazquez-
Flores are satisfied.

As to element (2), the Board notes that the veteran is 
service connected for a musculoskeletal disability of the 
ankle (to include the left foot).  As will be discussed 
below, the disability is rated under Diagnostic Code 5271, 
which rates the disability based on limitation of motion of 
the left ankle.  The veteran was provided range of motion 
testing in September 2005 and September 2006 and thus was 
given actual notice of what was necessary to demonstrate a 
worsened condition.  The Board finds that no more specific 
notice is required of VA and that any error in not providing 
the rating criteria is harmless.  See Vazquez-Flores.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are either met or that any 
error in the specific VCAA notice letters are not 
prejudicial.  

Furthermore, the veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes in regard to the veteran's right shoulder 
claim, an examination is not needed because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

In regard to the veteran's increased rating for his left 
ankle and foot, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2006.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
left ankle and foot since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  



Service Connection (Right Shoulder)

The veteran claims he has developed right shoulder bursitis 
and general joint pain due to water contamination at his 
stationed military base.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may also be established based on a 
legal "presumption" by showing that such manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
there is no current evidence the veteran has arthritis in his 
right shoulder. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records are silent as to any 
complaints, treatment or diagnoses related to his right 
shoulder.  The Board further notes that there is no military 
documentation of the alleged water contamination.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran has a current right 
shoulder condition related to any incident of his military 
service, to include water contamination. The Board concludes 
he does not.

After service, the veteran identified voluminous VA 
outpatient treatment records indicating treatment for various 
health problems, but notably silent as to any complaints, 
treatment or diagnoses of a right shoulder condition.  
Indeed, the veteran was afforded numerous VA examinations 
throughout the pendency of this appeal in regard to other 
musculoskeletal disabilities and never complained of his 
right shoulder.  The medical evidence is simply devoid of any 
indication that the veteran currently has a right shoulder 
disability.  

The Board has considered the veteran's statements.  His claim 
that he has a right shoulder disability related to his 
military service simply cannot be substantiated by the 
record. The fact remains that there is no medical evidence 
that the veteran has a current right shoulder diagnosis. The 
veteran is currently under treatment for other conditions and 
extensive medical records are of record.  Within those 
records, no diagnosis for a current right shoulder condition 
exists.  Regrettably, no medical professional has ever 
diagnosed the veteran with a right shoulder disability 
related to any incident of his military service, to include 
water contamination. 

To the extent that the veteran is himself asserting that he, 
in fact, does have a current disability as a result of in-
service events, laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnoses and etiology of medical conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
his statements, without more, do not constitute competent 
favorable evidence. See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted). 

Service-connection first and foremost requires a diagnosis of 
a current disability.  In this case, there simply is no such 
evidence.  Without a current diagnosis, service connection is 
not warranted.  As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's claim. 
As such, the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Ratings (Left Ankle/Foot)

The veteran's musculoligamentous strain of the left ankle and 
left foot is currently rated 10 percent under Diagnostic Code 
5271, for moderate limitation of motion of the ankle.  The 
veteran alleges his left ankle and foot disability warrants a 
higher rating than 10 percent or, in the alternative, 
separate ratings for his left ankle and left foot.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, as is the case here, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

As mentioned above, the veteran's left ankle/foot disability 
is rated together under Diagnostic Code 5271, for limitation 
of motion of the ankle.  Normal range of motion of the ankle 
is to 20 degrees dorsi flexion and to 45 degrees plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic 
Code 5271, a 10 percent disability rating is warranted for 
"moderate" limited motion and a 20 percent rating is 
assigned for "marked" limited motion.  See 38 C.F.R. § 
4.71a.  The Board observes that the words "moderate" and 
"marked" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

The veteran initiated his increased rating claim in August 
2005.  Within pursuing his appeal for an increased rating, 
however, the veteran indicates he feels his left ankle and 
left foot should be separately rated.  

Prior to the veteran's claim, 2003 x-ray reports of the left 
ankle and foot were within normal limits.  The veteran was 
afforded a VA examination in September 2003 indicating 
musculoligamentous strain of the left ankle and foot.  Aside 
from some limitation of left ankle dorsi flexion, the 
examiner found no separate left foot disability.  That is, 
the examiner ruled out pes planus, malalignment, bony 
deformities, hammertoes or claw foot.  Rather, the veteran's 
disability was characterized as manifested mainly by mild 
pain and slight limitation of ankle motion.  In general, 
aside from complaints of pain, the medical evidence did not 
indicate any significant impairment of the left ankle or 
foot.  

VA outpatient treatment records since 2005 indicate 
occasional complaints of joint pain, but usually associated 
with his left shoulder, bilateral knees and hips.  The 
veteran was afforded a VA examination in September 2005 where 
he was diagnosed with musculoligamentous strain of the left 
foot and ankle.  At that time, the examiner indicated the 
veteran complained of some pain and was able to walk 
distances less than one mile.  The examiner found no other 
significant effects or limitations due to the disability.

The veteran was afforded another VA examination in September 
2006 where range of motion testing indicated limited dorsi 
flexion of the left ankle to 15 degrees with tenderness at 10 
degrees.  Plantar flexion was limited to 35 degrees with 
tenderness at 25 degrees.  While the veteran's pain increased 
slightly on repetition, the examiner found no objective 
evidence of weakness, fatigability, incoordination, lack of 
endurance or loss of function on repetitive motion.  No 
additional disability of the left foot was indicated.

The RO rated the veteran's left ankle and left foot together 
as one disability under Diagnostic Code 5271, for limitation 
of motion of the ankle.  The veteran alleges he should be 
given two separate ratings for each disability.  
Specifically, the veteran's left foot and left ankle 
condition are currently rated as one disability under DC 5271 
for limitation of motion of the left ankle.  The medical 
evidence does not indicate the veteran has a distinct 
disability of the left foot, such as flatfoot, claw foot or 
hammertoes.  Arguably, however, the left foot could be rated 
separately under DC 5284 for foot injuries in general if 
warranted by the evidence.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  That 
simply is not the case here.  

The veteran's disability is the result of one injury.  The 
symptomatology associated with his left ankle and foot, 
moreover, clearly overlap with each other.  That is, the 
veteran complains of pain, limited motion and an inability to 
walk long distances.    Although the veteran feels he should 
be compensated for the ankle and foot individually, he has 
never offered any argument as to what symptomatology solely 
affects his foot versus his ankle.  The medical evidence, 
moreover, does not support separate symptomatology.  There 
has never been an indication that the veteran has two 
distinct disabilities or that two separate joints are 
afflicted with musculoligamentous strain.  Rather, x-rays 
indicate normal left foot and normal left ankle, range of 
motion testing indicates limitations in the left ankle only, 
and complaints of pain are in regard to the same affliction.  
The September 2003 examiner, moreover, specifically ruled out 
any separate and distinct abnormality of the left foot, to 
include pes planus, malalignment, bony deformities, 
hammertoes or claw foot.  It is clear from the description of 
the veteran's disability, that his pain and limitation of 
motion is a product of one disability afflicting both his 
left ankle and left foot.  Separate ratings under DC 5271 and 
5284 would clearly be duplicative because the symptomatology 
clearly overlaps and, therefore, is not warranted in this 
case.  Id.

The medical evidence, moreover, does not warrant a higher 
rating under DC 5271 or any other arguably applicable 
diagnostic code.  The veteran's disability is mainly 
manifested by pain and some limitation of motion of the 
ankle.  The limitation of motion, however, is not "marked" 
and, therefore, a higher rating under DC 5271 is not 
warranted.  Diagnostic Code 5284, for foot injuries, is not 
applicable for reasons mentioned above.  

Other diagnostic codes provide higher ratings where there is 
ankylosis of an ankle joint (DC 5270 and 5272) or some other 
bony abnormality of the ankle or foot.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5273-74 and 5276-83.  These 
diagnostic codes are not applicable because the medical 
evidence does not indicate any significant bony abnormality 
of the ankle or foot, to include ankylosis.  Medical 
examiners have specifically ruled out pes planus (flatfoot), 
claw foot, hammertoes and other bony abnormalities of the 
foot and, therefore, Diagnostic Codes 5276 to 5283 are 
inapplicable.  

In light of the medical evidence indicating the veteran's 
disability is mainly manifested by mild pain and some 
limitation of motion, the Board cannot reasonably conclude a 
higher evaluation is warranted here.

The Board notes functional loss was considered.  The 2006 
examiner indicated the range of motion of the left ankle was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The 2005 examiner noted the 
veteran's ability to walk long distances is limited due to 
his left ankle pain.  The veteran's current rating, however, 
is based primarily on his limited motion and pain of the left 
ankle and, thus, any functional limitations have already been 
considered in the current rating. 

In short, the most recent medical evidence indicates the 
veteran has some limitation of motion of his left ankle with 
complaints of pain.  No medical evidence indicates any bony 
abnormality or additional disability of the left foot.  The 
evidence simply does not warrant an increased rating under DC 
5271 or any other arguably applicable diagnostic code.  It is 
clear from the medical evidence that the veteran's left ankle 
and foot pathology are part of the same disability rather 
than two distinct conditions and, therefore, separate ratings 
are also not warranted.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's left ankle 
and left foot disability.


ORDER

Entitlement to service connection for right shoulder bursitis 
is denied.

Entitlement to an increased rating greater than 10 percent 
for musculoligamentous strain of the left ankle and foot, to 
include whether separate ratings are warranted, is denied.


REMAND

The veteran alleges his low back, bilateral knee, and right 
hip disabilities and left lower extremity skin condition have 
worsened since he was last examined in September 2005, nearly 
3 years ago.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA, in 
part, requires VA to adequately identify the evidence 
necessary to substantiate the claim, the evidence presently 
of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the veteran was scheduled for new appropriate 
examinations for his various conditions in March 2006, but 
failed to report for the examinations.  The veteran, through 
his representative, indicated on his April 2006 VA 9 that he 
was not given sufficient notice to appear for the 
examinations and requested new examinations be scheduled.  He 
again reiterated the request in an April 2006 statement.  
Subsequently, the RO scheduled the veteran for a September 
2006 examination for his left ankle/foot condition, but none 
of the other conditions were indicated in the examination.  

In general, when a veteran fails to appear for a scheduled VA 
examination, the VA's duty to assist is fulfilled and claims 
are adjudicated on the medical evidence of record without the 
advantage of the examination evidence.  See 38 C.F.R. 
§ 3.655.  In this case, however, the veteran alleges he was 
not given sufficient notice to attend the scheduled 
examinations.  In order to give the veteran every reasonable 
benefit of the doubt, new VA examinations are indicated. 

The RO should also take this opportunity to obtain VA 
outpatient treatment records from March 2006 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment for his various disabilities 
on appeal from the VA Medical Center in 
Lincoln, Nebraska from March 2006 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
veteran for appropriate examinations for 
his low back, bilateral knee and right hip 
musculoskeletal disabilities and his left 
lower extremity dermatitis to ascertain 
the current severity of his conditions.  
The examiners should review pertinent 
documents in the claims folder and provide 
a complete rationale for any opinion given 
without resorting to speculation. 

3.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.   



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


